DETAILED ACTION
	Claims 1, 4, 5, 10, and 14-16 are pending. Claims 1 and 14-16 have been amended, claims 6-9 and 11-13 have been canceled, and claims 2 and 3 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  Claim 1 recites formula (f1-1) which is blurry. Claim 10 recites “a group which forms a group”. The Examiner suggests omitting “which forms a group” and apologizes for missing said error in the previous office action. Appropriate correction is required.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (U.S. 2017/0184970) in view of Ozaki et al. (JP2014156530). Translation previously provided.
Goto et al. teaches a pattern forming method including a step a of coating an active-light-sensitive or radiation-sensitive resin composition onto a substrate to forming a resist film, a step b of coating a composition for forming an upper layer film onto the resist film to form an upper layer film on the resist film, a step c of exposing the resist film having the upper layer film formed thereon, and a step d of developing the exposed resist film using a developer including an organic solvent to form a pattern [abstract] (claim 5) wherein the resist composition of the present invention typically contains a resin which has a decrease in the solubility in a developer including an organic solvent due to an increase in the polarity by the action of an acid [0139] (base component A) such as Resin (2) seen in Table 1 [0890] comprising the following repeating units LM-2, PM-12, and PM-13:

    PNG
    media_image1.png
    197
    128
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    152
    121
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    156
    123
    media_image3.png
    Greyscale
 [0890] wherein PM-13 is equivalent to a structural unit represented by generator formula (1) of instant claim 1 when Rx is an alkyl group having 1 carbon atom, Z is a single bond, and Cp is a group represented by general formula (Cp-1) where n is 1 and R2 is a tertiary alkyl group of 4 carbon atoms. Goto et al. also teaches the resist composition of the present invention typically contains a compound that generates an acid upon irradiation with active light or radiation (also referred to as an "acid generator", a "photoacid generator," or a "component (B)") [0316] such as the following acid generator A1 used in the examples:

    PNG
    media_image4.png
    282
    384
    media_image4.png
    Greyscale
[0894] which is equivalent to the acid-generator component (B) comprising an acid generator represented by general formula (2-2-2) of instant claims 1 and 14-16 when n is 1, Rw represents a group in 

    PNG
    media_image5.png
    142
    130
    media_image5.png
    Greyscale
 [0521] wherein X is a hydrogen atom or -CH3 [0521] which is equivalent to a fluorine additive (F) comprising a structural unit represented by formula (f1-1) of instant claim 1 when R is a hydrogen atom, nf1 is 0, and Rf101 is –CH2-CH2-CF2-CF2-CF2-CF3. Goto et al. also teaches the resin (X) may have a lactone group, an ester group, an acid anhydride, or the same group as the acid-decomposable group in the resin (A) [0580] which includes the following:

    PNG
    media_image6.png
    177
    313
    media_image6.png
    Greyscale
[0179] wherein Rx is H or CH3 and Rxa is an alkyl group having 1 to 4 carbon atoms [0179] which is equivalent to a structural unit represented by formula (m-1) of instant claims 1 and 10 when R is a hydrogen atom or an alkyl group having 1 carbon atom, R21 is a linear alkyl group of 1 to 4 carbon atoms, and R22 is a group in which one hydrogen atom is removed from adamantane, together with a carbon atom having R22 bonded thereto. Goto et al. does not teach a specific example of the hydrophobic resin (X) comprising the above specified repeating units used together.
However, Ozaki et al. teaches a fluorine surfactant in Example 1 comprising 3,3,4,4,5,5,6,6,6-nonafluorohexyl acrylate and 2-methyl-2-adamantyl methacrylate [0113] which are equivalent to a fluorine additive (F) comprising a structural unit represented by formula (f1-1) of instant claim 1 when R is a hydrogen atom, nf1 is 0, and Rf101 is –CH2-CH2-CF2-CF2-CF2-CF3 and a structural unit represented by formula (m-1) of instant claims 1 and 10 when R is an alkyl group having 1 carbon atom, R21 is a linear alkyl group of 1 carbon atom, and R22 is a group in which one hydrogen atom is removed from adamantane, together with a carbon atom having R22 bonded thereto. Ozaki et al. also teaches the fluorine surfactant having excellent leveling property and developability can be preferably obtained, and the production is easy. The positive resist composition of the present invention can be suitably used for 
With regard to claim 4, Goto et al. teaches the resist composition comprises a solvent [0408].
Response to Arguments
	Due to the amendment filed January 21, 2022 of instant claim 1, the 103 rejection over Goto ‘394 as evidenced by Iizuka in view Ozaki has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 1. However, Ozaki is still being used as prior art because it continues to teach the fluorine additive as instantly claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2017/0371244 in view of Ozaki and U.S. 2018/0011406 in view of Ozaki are obvious over at least claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722